Citation Nr: 1720167	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-27 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for endometriosis.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the matter on appeal is with the RO in Baltimore, Maryland.  

As a preliminary matter, the Board notes that the Veteran submitted a correspondence disagreeing with the rating decision which was received by the RO in May 2009.  In a July 2010 rating decision, the RO determined that this correspondence was a request to reopen the previously denied claim.  Nevertheless, the Board determines that the Veteran's correspondence is sufficient to constitute a valid and timely notice of disagreement.  Additionally, the Board finds that a remand is not required because there is no prejudice to the Veteran as the RO has considered the relevant new evidence of record since the February 2009 decision.

The Board notes that the Veteran has requested a hearing and submitted additional evidence since the most recent adjudicative decision.  However, given that this decision represents a full grant of the benefits sought on appeal, there is no prejudice to the Veteran by adjudicating the claim without a hearing and an initial review of the new evidence by the RO.


FINDING OF FACT

It is at least as likely as not that the Veteran's endometriosis is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for endometriosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for endometriosis, which she asserts is related to active service.  

Specifically, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While endometriosis is not a listed chronic diseases for purposes of presumptive service connection, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In this case, the Board determines that service connection should be granted.  Specifically, the evidence of record includes private opinions from the Veteran's treating physicians in September 2010, October 2010, and February 2013 indicating that her endometriosis was related to service.  Specifically, in February 2013, her treating physician performed a detailed review of her service treatment records and post-service medical records, and determined that her "abdominal/pelvic pain as well as heavy bleeding, nausea and vomiting" during active duty service were "due to her endometriosis."  Moreover, the physician noted a continuity of symptomatology as the Veteran's post-service treatment records document that the Veteran reported symptoms consistent with endometriosis.  The opinions from the Veteran's treating physicians are provided in conjunction with credible statements made by the Veteran and her co-workers, indicating that she had continuing symptoms of endometriosis since service.  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for endometriosis should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Service connection for endometriosis is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


